FILED
                            NOT FOR PUBLICATION                             APR 26 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VIKASH CHANDRA,                                  No. 08-71047

              Petitioner,                        Agency No. A095-399-978

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



NANDA VASHNI CHAND,                              No. 09-71894

              Petitioner,                        Agency No. A095-399-977

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

      Vikash Chandra and Nanda Vashni Chand, natives and citizens of Fiji,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s (“IJ”) decision denying their applications

for asylum, withholding of removal, and relief under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings and review de novo legal

determinations. Li v. Aschroft, 378 F.3d 959, 962 (9th Cir. 2004). We review for

abuse of discretion the denial of a motion to remand. de Jesus Melendez v.

Gonzales, 503 F.3d 1019, 1023 (9th Cir. 2007). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Chandra and Chand testified inconsistently about the central incident of

harm they allegedly suffered. See Li, 378 F.3d at 964; Kim v. Holder, 595 F.3d

1050, 1057 (9th Cir. 2010). In the absence of credible testimony, petitioners’

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                              08-71047
      Because petitioners’ CAT claim is based on the same testimony found to be

not credible, and petitioners do not point to any other evidence that compels the

conclusion that it is more likely than not they would be tortured if returned to Fiji,

their CAT claim fails. See id. at 1156-57.

      Finally, the BIA did not abuse its discretion in denying petitioners’ motion

to remand because the evidence petitioners submitted was insufficient to establish

a claim in light of the adverse credibility finding. See Rodriguez v. INS, 841 F.2d

865, 867 (9th Cir. 1988); Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.

2008) (evidence must demonstrate prima facie eligibility for relief).

      PETITION FOR REVIEW DENIED.




                                                                                 08-71047